Case 4:18-cv-00825-O Document 104 Filed 09/28/19               Page 1 of 4 PageID 2171


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  Richard W. DeOtte, et al.,

                        Plaintiffs,

  v.                                             Case No. 4:18-cv-825-O

  Alex M. Azar II, et al.,

                        Defendants.


  PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND DEADLINE
      FOR FILING APPLICATION FOR ATTORNEYS’ FEES
       The Court entered final judgment on July 29, 2019. ECF No. 98. On July 30,
 2019, the parties jointly moved to extend the plaintiffs’ deadline for filing their appli-
 cation for attorneys’ fees until October 4, 2019 — seven days after the defendants’
 deadline for filing a notice of appeal. ECF No. 99. The Court granted this motion on
 July 31, 2019, and extended the deadline to October 4, 2019. ECF No. 100.
       The defendants, however, have chosen to appeal this Court’s final judgment, as
 well as “all prior orders and decisions that merge into that Judgment.” ECF No. 103.
 Because of this pending appeal, the parties have conferred and agree that it would
 serve both judicial economy and the efficient use of the parties’ limited resources to
 extend the deadline for the plaintiffs’ fee application until 14 days after the conclusion
 of the defendants’ appeal, including any proceedings that might take place in the Su-
 preme Court of the United States. A proposed order is attached.




 motion to extend deadline for attorneys’ fees                                  Page 1 of 4
Case 4:18-cv-00825-O Document 104 Filed 09/28/19             Page 2 of 4 PageID 2172


                                  CONCLUSION
     The plaintiffs’ deadline for filing their application for attorneys’ fees should be
 extended until 14 days after the conclusion of the defendants’ appeal.

                                             Respectfully submitted.

                                              /s/ Jonathan F. Mitchell
  Charles W. Fillmore                        Jonathan F. Mitchell
  H. Dustin Fillmore                         Texas Bar No. 24075463
  The Fillmore Law Firm, L.L.P.              Mitchell Law PLLC
  1200 Summit Avenue, Suite 860              111 Congress Avenue, Suite 400
  Fort Worth, Texas 76102                    Austin, Texas 78701
  (817) 332-2351 (phone)                     (512) 686-3940 (phone)
  (817) 870-1859 (fax)                       (512) 686-3941 (fax)
  chad@fillmorefirm.com                      jonathan@mitchell.law
  dusty@fillmorefirm.com
                                             Counsel for Plaintiffs and
  Dated: September 28, 2019                  the Certified Classes




 motion to extend deadline for attorneys’ fees                                Page 2 of 4
Case 4:18-cv-00825-O Document 104 Filed 09/28/19           Page 3 of 4 PageID 2173


                     CERTIFICATE OF CONFERENCE
     I certify that on September 28, 2019, I conferred with Daniel Riess, counsel for
 the defendants, and he informed me that the defendants are unopposed to this mo-
 tion.



                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Certified Classes




 motion to extend deadline for attorneys’ fees                             Page 3 of 4
Case 4:18-cv-00825-O Document 104 Filed 09/28/19             Page 4 of 4 PageID 2174


                          CERTIFICATE OF SERVICE
     I certify that on September 28, 2019, I served this document through CM/ECF
 upon all counsel of record in this case, including:

 Daniel Riess
 U.S. Department of Justice
 Civil Division, Room 6122
 20 Massachusetts Avenue NW
 Washington, D.C. 20530
 (202) 353-3098
 daniel.riess@usdoj.gov

 Counsel for Defendants

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             Counsel for Plaintiffs and
                                             the Certified Classes




 motion to extend deadline for attorneys’ fees                            Page 4 of 4
